DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the instant claim in light of the specification publication paragraph [0156] (any medium on which the program is stored such as a DVD, CD, USB (e.g., Flash) drive, hard disc, server storage available via a network, etc.) encompasses transitory signals. Transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter). Claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter. Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20170302929 A1) in view of Sarwer et al. (Efficient Two Step Edge based Partial Distortion Search for Fast Block Motion Estimation).
Regarding claim 1. Chen discloses an apparatus for filtering a reference block based on K best-matching blocks within a search area of an image, K being an integer larger than one ([0009] dividing the picture into current patches, and searching for K similar reference patches in the picture (K best-matching blocks) for a current patch (a reference block) to form a patch group including the K similar reference patches and the current patch; abstract, denoising the patch groups to modify pixel values of the patch groups to create a filtered picture), the apparatus comprising a processing circuitry configured to: 
calculate a similarity measure between the reference block and a block at a current position within the search area ([0058] The similarity measure can be obtained based on a similarity metric; [0059] various similarity metrics can be used to measure the similarity between a current patch and a reference patch; [0013] searching for the K similar reference patches in a search window defined for the respective current patch on a search grid), wherein the calculation is aborted, if the similarity measure in a current iteration indicates a similarity measure value lower than a predetermined threshold value ([0014] terminating derivation of a first similarity measure of a candidate reference patch when the partially derived first similarity measure of the candidate reference patch is greater than a threshold; [0093] When the partially derived similarity measure is greater than the threshold (meaning that the respective reference patch is too far from the current patch in terms of similarity), derivation of the similarity measure can be terminated; [0092] a similarity measurement, referred to as a similarity score, is derived for each candidate reference patch. A sum of absolute difference (SAD) is used for measuring the similarity between a reference patch and a current patch in a patch group (Chen teaches when SAD is greater that a threshold, i.e., when the respective reference patch is too far from the current patch in terms of similarity, the calculation is terminated. The teaching is consistent with the instant application specification since similarity is inversely proportional to SAD. See the instant application publication [0177], when a similarity lower than a predetermined similarity based on threshold (e.g., low similarity), the subblock-iteration for the particular offset d is terminated. Therefore, in both teachings, the calculation is terminated for low similarity)),
include the current position among the positions of K best-matching blocks stored in a storage medium if the similarity measure calculated for all subblocks of the reference block indicates a similarity ([0058] similar matches found for a respective current patch are reference patches having a similarity measure above a threshold (high similarity)), and 
filter the reference block using the K best-matching blocks located in the respective positions (abstract, [0004], [0034] apply a denoising technology to each patch group to modify pixel values of one or more patches in respective patch group to reduce compression noise in those patches. The modified pixel values are returned to the picture to form a filtered picture). 
However, Chen does not explicitly disclose 
dividing the reference block into multiple non-overlapping subblocks, and
the calculation is done iteratively on a subblock basis.
Sarwer discloses 
dividing the reference block into multiple non-overlapping subblocks (page 2155 column 2 paragraph 2 lines 1-7, a block of M ×M pixels can be divided into a number of small groups; abstract, the entire macroblock (MB) is divided into different sub-blocks), and
the calculation is done iteratively on a subblock basis (page 2155 column 2 paragraph 2 lines 1-7, equation (3), The partial SAD                         
                            
                                
                                    d
                                
                                
                                    k
                                
                            
                        
                    , which is the matching error accumulated for every period (for a candidate matching block, for a block at a current position within the search area); abstract, partial distortion is calculated on a sub-block basis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chen and Sarwer, to calculate the similarity measure iteratively for a candidate matching block on a subblock basis, in order to reduce the computations by early termination of the calculation (Sarwer, abstract).

Regarding claim 4. CHEN discloses the apparatus according to claim 1, wherein the processing circuitry is configured to perform the calculation in a loop for each position within the search area ([0013] searching for the K similar reference patches in a search window defined for the respective current patch on a search grid). 

Regarding claim 5. CHEN discloses the apparatus according to claim 4, wherein the processing circuitry is configured to set the predetermined threshold value to an initial value before starting the loop based on quantization noise of the image ([0073] a compression noise model can be used to derive a threshold for soft-thresholding or hard thresholding in the block matching and 3D filtering (BM3D) denoising technology; [0074] a compression noise model describes relationship between a compression noise level in a patch group and factors that affect the compression noise level. The factors can include transform quantization parameters (QPs) associated with the patch group). 

Regarding claim 7. CHEN discloses the apparatus according to claim 1, wherein: 
the reference block and the search area are located within the same image (figures 5A, 5B, 5C); and 
the processing circuitry is configured to determine a location of the search area within the image depending on a location of the reference block within the image (figures 5A, 5B, 5C, [0013] The search window can have a search region that is centered at a position of the respective current patch; [0084] Each search grid 501A-501C is centered at a central position 502A-502C, respectively, which represents a position of a current patch of a patch group). 

Regarding claim 8. CHEN discloses the apparatus according to claim 1, wherein the similarity measure is a sum of absolute differences (SAD) or a sum of square differences (SSD) ([0059] various similarity metrics can be used to measure the similarity between a current patch and a reference patch. For example, the similarity metric can be a sum of absolute differences ( SAD), or a sum of square differences (SSD), between corresponding pixel values in a current patch and a corresponding reference patch).

Regarding claim 9. Sarwer discloses the apparatus according to claim 1, wherein each of the multiple subblocks includes at least one image sample, and wherein a subblock has a form of any of: a sample row, a sample column, a square area of adjacent samples, or a rectangular area of samples (page 2155 column 1 paragraph 3 line 2, The entire MB is divided into 16 4x4 sub-blocks).
The same motivation has been stated in claim 1.

Regarding claim 10. CHEN discloses the apparatus according to claim 1, wherein the storage medium is configured to stores, for the reference block, positions of the K best-matching blocks within the search area in association with the values of the similarity measure calculated between the K best-matching blocks and the reference block ([0091] other candidate reference patches can be compared with the candidate patches in the candidate list in terms of similarity to the current patch (inherently the candidate list and the similarity values of the candidate patches are stored in order to do the comparison).

Regarding claim 11. CHEN discloses the apparatus according to claim 1, further comprising: 
a filter configured to perform collaborative filtering of the reference block using the K best-matching blocks as patches ([0060] various denoising technologies can be employed to process the patch groups. For example, the denoising technology can be a block matching and 3D filtering (BM3D) denoising technology (a collaborative filtering technology)).

Regarding claim 12. the same analysis has been stated in claims 1 and 11.
(figure 1), the apparatus comprising: 
an image coding circuitry configured to perform image compression and generating a bitstream including the coded image (figure 1 bitstream 102); 
an image reconstruction circuitry configured to perform image reconstruction of the compressed image (figure 1 units 120, 122, 112, 110, etc.); and 
the apparatus according to claim 11 (figure 1 unit 136). 

Regarding claim 14. the same analysis has been stated in claims 1 and 11.
Furthermore, CHEN discloses an apparatus for decoding an image from a bitstream (figure 2), the apparatus comprising: 
a bitstream parser for extracting from the bitstream portions corresponding to a compressed image to be decoded (figure 2, inherently included before bitstream 201 is input into unit 220); 
an image reconstruction circuitry configured to perform image reconstruction of the compressed image (figure 2 units 220, 222, 212, 210, etc.); and 
the apparatus according to claim 11 (figure 2 unit 236). 

Regarding claim 15. CHEN discloses the apparatus according to claim 14, wherein the image is a video image (abstract, reconstructed video data).
However, CHEN does not explicitly disclose the apparatus for image processing is a post filter. 
Official Notice is taken that it is well known in the art to use a denoising filter as a post filter. Therefore, it would have been obvious to use the apparatus for image processing of CHEN in view of Sarwer discussed with respect to claim 1, as rejected above, as a post filter, in order to further denoise the image.

Regarding claim 16. CHEN discloses the apparatus according to claim 14, wherein the image is a video image (abstract, reconstructed video data) and the apparatus for image processing is an in-loop filter (figure 2 unit 236). 

Regarding claim 17. CHEN discloses the apparatus according to claim 14, wherein the bitstream includes one or more of:
an indication of quantization noise, 
an indication of event that quantization noise is derived from quantization parameter QP, 
an indication of the predetermined threshold, and 
an indication of a size and/or a form of subblocks ([0061] the control block partition information can be signaled from an encoder to a decoder; [0105] parameters of the search process 800 can be signaled to a decoder in sequence level, picture level, slice level, or block level. The parameters can include parameters of search region configurations, and the like).
However, CHEN does not explicitly disclose the subblocks are the subblocks on which the calculation is done iteratively.
Official Notice is taken that it is well known in the art to signal whatever information the decoder needs to the decoder. Therefore, it would have been obvious to include in the bitstream one or more of the indications of quantization noise, event that quantization noise is derived from quantization parameter QP, the predetermined threshold, and a size and/or a form of the subblocks (on which the calculation is done iteratively), in order for the decoder to consistently filter and construct the image.

Regarding claim 18. the same analysis has been stated in claim 1.



Regarding claim 20. the same analysis has been stated in claim 14.

Regarding claim 21. the same analysis has been stated in claim 1.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20170302929 A1) in view of Sarwer et al. (Efficient Two Step Edge based Partial Distortion Search for Fast Block Motion Estimation) as applied to claim 1 above, and further in view of Cozzolino et al. (Fast Adaptive Nonlocal SAR Despeckling).
Regarding claim 2. CHEN discloses the apparatus according to claim 1, wherein the processing circuitry is configured to update the predetermined threshold value by setting the predetermined threshold value to a value corresponding to a function of the similarity measure value calculated between the reference block and a matching block among the K best-matching blocks ([0093] the threshold is defined as a similarity score of one of the candidate reference patches included in the candidate list multiplied by a control parameter). 
	Sarwer also discloses updating the predetermined threshold value by setting the predetermined threshold value to a value corresponding to a function of the similarity measure value calculated between the reference block and a matching block (page 2155 column 2 paragraph 2 lines 8-10, the minimum SAD already found).
	However, none of CHEN and Sarwer explicitly discloses that the matching block is a worst-matching block among the K best-matching blocks.
	Cozzolino discloses the matching block is a worst-matching block among the K best-matching blocks (page 525 column 2, IV. Fast Block Matching, B. Probabilistic Early Termination, paragraph 1, threshold T for early termination is the distance measure of the farthest candidate among already found K candidate nearest neighbors (NNs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chen and Sarwer with the invention of Cozzolino, to use a worst-matching block among the K best-matching blocks to set/update the predetermined threshold value, in order to quickly eliminate candidates with large distance (Cozzolino, page 525 column 2, IV. Fast Block Matching, B. Probabilistic Early Termination, paragraph 2 lines 1-5).

Regarding claim 3. CHEN discloses the apparatus according to claim 2, wherein the processing circuitry is configured to: 
include the current position among the positions of K best-matching blocks stored in a storage medium by: 
adding the current position among a plurality of stored positions of the K best-matching blocks if there are currently less than K positions of best-matching blocks stored in the plurality of stored positions ([0009] searching for K similar reference patches in the picture for a current patch to form a patch group including the K similar reference patches and the current patch in a candidate list; [0096]); 
replacing the position of the worst-matching block among the plurality of stored positions of the K best-matching blocks if there are currently K positions of best-matching blocks stored in the plurality of stored positions ([0009] update the candidate list; [0011] including a candidate reference patch that is more similar to the current patch than a member of the candidate list to the candidate list; [0096] When a traversed candidate reference patch is found to be more similar than a number of the candidate list, the member of the candidate list can be substituted by this traversed candidate reference patch. In this way, the candidate list can continually updated when a better candidate reference patch is found from the traversed candidate reference patches); and 
([0093] the threshold is defined as a similarity score of one of the candidate reference patches included in the candidate list multiplied by a control parameter).
Cozzolino also discloses 
adding the current position among a plurality of stored positions of the K best-matching blocks if there are currently less than K positions of best-matching blocks stored in the plurality of stored positions (page 525 column 2, IV. Fast Block Matching, B. Probabilistic Early Termination, paragraph 1, already found K candidate NNs); 
replacing the position of the worst-matching block among the plurality of stored positions of the K best-matching blocks if there are currently K positions of best-matching blocks stored in the plurality of stored positions (page 525 column 2, IV. Fast Block Matching, B. Probabilistic Early Termination, paragraph 1, update the list of NNs, inserting a new vector y, only if dN(x, y) < T); and 
updating the predetermined threshold value upon replacing the position of the worst-matching block among the plurality of stored positions of the K best-matching blocks (page 525 column 2, IV. Fast Block Matching, B. Probabilistic Early Termination, paragraph 1, threshold T for early termination is the distance measure of the farthest candidate among already found K candidate nearest neighbors (NNs)). 
The same motivation has been stated in claim 2.

Regarding claim 6. Cozzolino discloses pre-selecting positions belonging to the search area based on properties of the image inside search area (page 525 column 2, IV. Fast Block Matching, A. Variable-Size Search Area, paragraph 1, Computing distances only for some selected blocks is the most immediate speed-up strategy. Usually, candidate blocks are classified based on some synthetic features, and those not belonging to the target’s class are discarded).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20170302929 A1) in view of Sarwer et al. (Efficient Two Step Edge based Partial Distortion Search for Fast Block Motion Estimation) as applied to claims 1, 11 and 12 above, and further in view of Ukhanova et al. (GAME-THEORETIC RATE-DISTORTION-COMPLEXITY OPTIMIZATION FOR HEVC).
Regarding claim 13. CHEN discloses the apparatus according to claim 12, the apparatus further comprising: 
an circuitry configured to control a number of operations required ([0093] the threshold is defined as a similarity score of one of the candidate reference patches included in the candidate list multiplied by a control parameter. The control parameter can be adjusted to control how early a derivation of a similarity measure is to be terminated (control a number of operations)), resulting in selection of: 
the predetermined threshold value; and/or 
a size and/or a form of the subblocks for the reference block ([0093] the threshold is defined).
However, CHEN does not disclose
an optimization circuitry configured to perform a rate-complexity-distortion process based on a predefined cost function, wherein the predefined cost function is based on a rate, a distortion, and a number of operations required, resulting in selection of: 
the predetermined threshold value; and/or 
a size and/or a form of the subblocks for the reference block.
Ukhanova discloses 

the predetermined threshold value; and/or 
a size and/or a form of subblocks for a coding unit (CU) (page 1995 column 2 paragraphs 1-3,  R-D-C (rate-distortion-complexity) optimization and specifically apply it to the control of the depth parameter (the partition depth in the CU tree, i.e., a size and/or a form of subblocks for the CU); page 1996 column 2 paragraphs 1, the R-D-C optimization of video coding parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chen and Sarwer with the invention of Ukhanova, to apply the rate-distortion-complexity optimization in the selection of the video coding parameters, such as the predetermined threshold value, and/or a size and/or a form of the subblocks for the reference block, in order to desirably optimize the quality of the reconstructed video data under constrained bit rate, and power and computational complexity (Ukhanova, page 1995 column 1 last paragraph-column 2 first paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLAN XU/Examiner, Art Unit 2488